Order filed, March 31, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-01011-CR
                                  ____________

                   MARGARET RENEE MAYER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1416618


                                       ORDER

      The reporter’s record in this case was due February 09, 2015. See Tex. R.
App. P. 35.1. On February 10, 2015, this court granted the court reporters request
for extension of time to file the record until March 11, 2015. To date, the record
has not been filed with the court. Because the reporter’s record was not filed
within the time prescribed in the first request, the court issues the following order.
       We order Chelsea Erickson, the substitute court reporter, to file the record
in this appeal on or before April 30, 2015.         No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Chelsea
Erickson does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                   PER CURIAM